McBRIDE, Judge.
This case was consolidated with Dynasty Room, Inc., v. Whiskey-A-Go-Go, Incor*405porated, La.App., 186 So.2d 402, an opinion .and decree in which was handed down this day.
The corporation known as Whiskey-AGo-Go, Incorporated, sought to enjoin Dynasty Room, Inc., and its president from using the trade name Whiskey-A-Go-Go, on the contention that plaintiff has the exclusive right to use said trade name by virtue of the appearance of the same in its corporate title. The trial judge after a hearing on the rule nisi denied a preliminary injunction and plaintiff has appealed from the judgment.
The issues in the instant case are the same as those involved in the above mentioned matter and, for the reasons stated in our opinion and decree therein, the trial court must be affirmed.
It is so ordered and the matter is remanded to the district court for further proceedings in accordance with law; appellant is to bear the costs of this appeal while the liability for all other costs must await a final determination of the matter.
Affirmed and remanded.